                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:20-CV-00123-FL

 KELLY STAFFORD; GRASS ROOTS
 NORTH CAROLINA; SECOND
 AMENDMENT FOUNDATION; and
 FIREARMS POLICY COALITION,
 INC.,

                                   Plaintiffs,

 v.                                                      SHERIFF BAKER’S ANSWER


 GERALD M. BAKER, in his official
 capacity as Sheriff of Wake County,
 North Carolina,
                             Sheriff Baker.



       NOW COME Sheriff Baker Gerald M. Baker, in his official capacity as Sheriff of Wake

County, North Carolina (“Sheriff Baker” or “Sheriff Baker”), by and through his undersigned

attorneys, hereby responds to the Plaintiffs’ Complaint as follows:

                                        FIRST DEFENSE


       Responding to the specific allegations of the Plaintiffs’ Complaint, Sheriff Baker respond

as follows:


       1.       This paragraph is denied. In particular, it is denied Plaintiffs are entitled to any

relief against Sheriff Baker.

       2.       This paragraph states a legal conclusion and the law will be determined and applied

by the Court. Except as admitted, this paragraph is denied.

       3.       This paragraph states a legal conclusion and the law will be determined and applied

by the Court. Except as admitted, this paragraph is denied.

                                         1
              Case 5:20-cv-00123-FL Document 28 Filed 03/02/21 Page 1 of 9
       4.      This paragraph states a legal conclusion and the law will be determined and applied

by the Court. Except as admitted, this paragraph is denied.

       5.      Upon information and belief, it is admitted Plaintiff Kelly Stafford (“Stafford”) is

a citizen and resident of Wake County. It is further admitted she has applied for and been issued

a Pistol Purchase Permit (“PPP”). Except as admitted, this paragraph is denied.

       6.      This paragraph states a legal conclusion and the law will be determined and applied

by the Court. Except as admitted, this paragraph is denied.

       7.      Upon information and belief, GRNC is a non-profit organization organized

pursuant to IRS §501(c)(3). Except as admitted, this paragraph is denied as Sheriff Baker lacks

sufficient knowledge and information upon which to form a belief as to the truth of this paragraph.

       8.      This paragraph is denied as Sheriff Baker lacks sufficient knowledge and

information upon which to form a belief as to the truth of this paragraph.

       9.      This paragraph is denied as Sheriff Baker lacks sufficient knowledge and

information upon which to form a belief as to the truth of this paragraph.

       10.     This paragraph is denied.

       11.     This paragraph is denied.

       12.     This paragraph is denied. It is expressly denied Plaintiffs are entitled to any relief

against Sheriff Baker.

       13.     It is admitted Sheriff Baker is the duly elected Sheriff of Wake County. Except as

admitted, this paragraph states a legal conclusion and the law will be determined and applied by

the Court. Except as admitted, this paragraph is denied.

       14.      This paragraph states a legal conclusion and the law will be determined and

applied by the Court. Except as admitted, this paragraph is denied.

       15.     This paragraph states a legal conclusion and the law will be determined and applied

                                        2
             Case 5:20-cv-00123-FL Document 28 Filed 03/02/21 Page 2 of 9
by the Court. Except as admitted, this paragraph is denied.

       16.     NC. Gen. Stat. § 14-404(a) is the best evidence of its contents. Except as admitted,

this paragraph is denied.

       17.     NC. Gen. Stat. § 14-403 and 14-404 are the best evidence of their contents. Except

as admitted, this paragraph is denied.

       18.     NC. Gen. Stat. § 14-404 is the best evidence of its contents. Except as admitted,

this paragraph is denied.

       19.     NC. Gen. Stat. § 14-415 is the best evidence of its contents. Except as admitted,

this paragraph is denied.

       20.     This paragraph is admitted. It is further admitted that any Executive Order entered

by Governor Roy Cooper is the best evidence of its contents and that he did enter Executive Order

116 on March 10, 2020.

       21.     The WCET on-line article is the best evidence of its contents. It is admitted on or

about March 24, 2020, Sheriff Baker announced a temporary suspension of new applications for

PPP or Concealed Handgun Permits (“CHP”) (PPP and CHP are collectively referred to as the

“Permits”) due to factors involving Covid-19 and Executive Orders from Gov. Cooper. Except

as admitted, this paragraph is denied.

       22.     Exhibit III is the best evidence of its contents and that the content of Exhibit III is

from the public website of the Wake County Sheriff's Office. Except as admitted, this paragraph

is denied.

       23.     It is admitted Stafford applied for a PPP and has received such permit from Sheriff

Baker. Except as admitted, Sheriff Baker lacks sufficient knowledge and information upon which

to form a belief as to the truth of this paragraph. And therefore, it is denied.

       24.      This paragraph is denied as Sheriff Baker lacks sufficient knowledge and

                                        3
             Case 5:20-cv-00123-FL Document 28 Filed 03/02/21 Page 3 of 9
information upon which to form a belief as to the truth of this paragraph.

       25.     It is admitted a PPP is required to purchase a handgun in North Carolina. Except

as admitted, this paragraph is denied.

       26.     This paragraph is denied as Sheriff Baker lacks sufficient knowledge and

information upon which to form a belief as to the truth of this paragraph.

       27.     Sheriff Baker incorporates all prior responses.

       28.     It is admitted Plaintiffs seek declaratory relief in this action. It is further admitted

Plaintiffs are not entitled to any of the relief sought in this action. Except as admitted, this

paragraph is denied.

       29.     Sheriff Baker incorporates all prior responses.

       30.     This paragraph is denied.

       31.     This paragraph is denied.

       32.     This paragraph is denied.

       33.     It is denied Plaintiff are entitled to any relief described in this paragraph. It is

further admitted Plaintiffs’ claims for injunctive relief were denied by the Court in the Order dated

February 18, 2021 (D.E. 26).

       34.     Sheriff Baker incorporates all prior responses.

       35.     This paragraph is denied.

       36.     This paragraph states a legal conclusion and the law will be determined and applied

by the Court. Except as admitted, this paragraph is denied.

       37.     This paragraph is denied.

       38.     This paragraph states a legal conclusion and the law will be determined and applied

by the Court. Except as admitted, this paragraph is denied.

       39.     This paragraph is denied.

                                        4
             Case 5:20-cv-00123-FL Document 28 Filed 03/02/21 Page 4 of 9
       40.     It is denied Plaintiff are entitled to any relief described in this paragraph. It is

further admitted Plaintiffs’ claims for injunctive relief were denied by the Court in the Order dated

February 18, 2021 (D.E. 26).

       41.     Sheriff Baker incorporates all prior responses.

       42.     This paragraph states a legal conclusion and the law will be determined and applied

by the Court. NC. Gen. Stat. § 14-415.11, .12, .13 and .15 are the best evidence of their contents.

Except as admitted, this paragraph is denied.

       43.     This paragraph is denied.

       44.     This paragraph is denied.

       45.     It is denied Plaintiff are entitled to any relief described in this paragraph. It is

further admitted Plaintiffs’ claims for injunctive relief were denied by the Court in the Order dated

February 18, 2021 (D.E. 26).

       46.     Any and all allegations in the Complaint not admitted are herein denied.

                                           SECOND DEFENSE

       47.     Sheriff Baker incorporates all prior defenses as if fully set forth.

       48.     At all times referenced in the Complaint, Sheriff Baker was acting on the elected

Sheriff of Wake County and is a law enforcement officer. Law enforcement is a governmental

function and as Sheriff Baker’s actions were committed as a law enforcement officer, Sheriff

Baker was acting as a Public Official.

       49.     Sheriff Baker’s actions, as a Public Official, and exercising governmental

functions, were carried out exercising his discretion or judgment. In particular, Sheriff Baker was

processing applications for Permits in compliance with N.C. statutory law, Executive Orders by

Gov. Cooper, and orders by the Wake County Board of Commissioners.

       50.     Sheriff Baker’s actions were not committed with malice or corruption.

                                        5
             Case 5:20-cv-00123-FL Document 28 Filed 03/02/21 Page 5 of 9
       51.     Sheriff Baker’s actions were committed within the scope of his authority.

       52.     To the extent the complaint contains claims against Sheriff Baker and such claims

are against Sheriff Baker in his official capacity, he was at all times performing law enforcement

activities, which constitute a governmental function, and were carried out by him as a public

official. Sheriff Baker, in his official capacity and/or as a governmental or public official, is

protected by governmental immunity and Public Official immunity in the performance of

governmental and public official functions, and this immunity has not been waived. The defenses

of governmental immunity and Public Official immunity are pled as defenses to the Complaint.

                                        THIRD DEFENSE


       53.     Sheriff Baker incorporates all prior defenses as if fully set forth.

       54.     To the extent the Complaint contains claims against Sheriff Baker arising in the

connection with their performance of law enforcement activities and functions, at all times, such

actions were taken in an objectively reasonable manner and did not violate any of Plaintiff’s

clearly established statutory or constitutional rights. The doctrine of qualified immunity is pled

as a defense to any claim asserted against Sheriff Baker and the doctrine of qualified immunity is

pled as a defense to the Complaint.

                                       FOURTH DEFENSE


       55.     Sheriff Baker incorporates all prior defenses as if fully set forth.

       56.     To the extent the Complaint contains claims against Sheriff Baker arising in

connection with his performance of law enforcement functions, he acted pursuant to policies and

procedures at the Wake County Sheriff's Office. These policies, customs and training comply

with the United States Constitution and are pled as a complete defense to Plaintiff’s Complaint.

                                        FIFTH DEFENSE


                                        6
             Case 5:20-cv-00123-FL Document 28 Filed 03/02/21 Page 6 of 9
       57.      Sheriff Baker incorporates all prior defenses as if fully set forth.

       58.      On or about March 24, 2020, Sheriff Baker announced his intention to temporarily

suspend accepting new applications for Permits until April 30, 2020.

       59.      On the same day that Plaintiffs filed this action (March 27, 2020), an action was

filed in the Superior Court of Wake County North Carolina by a different plaintiff, seeking

immediate injunctive relief in the form of a court order to require Sheriff Baker “to resume

processing applications for concealed carry and other firearms permits immediately”. (Groo v.

Wake County Sheriff’s Office and Gerald Baker, Amended Complaint, case file No. 20 CVS 4400;

“Groo Case”).

       60.      After a hearing, a Consent Order was signed by the Hon. A. Graham Shirley, Judge

Presiding, on March 31, 2020 and was filed the same day with the Wake County Clerk of Court.

In the Consent Order, Judge Shirley made findings of fact that included judicial findings of the

existence of a state-wide state of emergency declared by Gov. Cooper beginning on March 10,

2020, the President’s declaration of a state of emergency that began on March 13, 2020 and a

Wake County Proclamation of Emergency Restrictions limiting gatherings larger than 50 persons

that went into effect on March 22, 2020. The Court further found that from March 10, 2020 to

March 24, 2020, the date of the announcement by Sheriff Baker to suspend accepting new

applications for Permits, the Wake County Sheriff’s Office received applications in numbers

greater than the County’s limit on gatherings exceeding 50 persons. Finally, the Court found that

Sheriff Baker’s action to temporarily suspend the application process was due to his efforts to

comply with the declared states of emergency and out of concern for the health and welfare

of Wake County citizens, Wake County Sheriff's Office personnel and jail inmates housed in

proximity to the application processing location.

       61.      The Consent Order entered by Judge Shirley ultimately required Sheriff Baker to

                                        7
             Case 5:20-cv-00123-FL Document 28 Filed 03/02/21 Page 7 of 9
modify the application process to restrict or deny applicants access to the Wake County Public

Safety Center, and to resume accepting applications for PPP 7 (seven) days of the Consent Order’s

date (March 31, 2020). See Exhibit A, the Consent Order in Groo Case.

        62.     The effect of the Consent Order was that Defendant Baker would begin accepting

applications on or before April 7, 2020 rather than extending the moratorium to April 30, 2020 or

beyond. As such, the total length of the suspension was, therefore, no more than 13 calendar days.

        63.     Sheriff Baker’s has complied with the Consent Order.

        64.     The above moots the claims asserted by Plaintiffs in this action. Mootness is pled

as a defense to Plaintiff’s action.

        65.     The entry of the Consent Order also bars all relief sought in this action and it is

pled as a defense to the claims asserted by Plaintiffs in this action.

        WHEREFORE, Sheriff Baker respectfully requests of the Court as follows:

        1.      That the Complaint be dismissed and any and all relief sought through it be denied;

        2.      That the costs of this action, including attorneys’ fees as allowed by law, be taxed

against Plaintiffs;

        3.      That the issues subject to a trial by jury be tried by a jury; and

        4.      That the Court grant Sheriff Baker any other relief it deems just and proper.

                This the 2nd day of March, 2021.

                                               POYNER SPRUILL LLP

                                               By:     /s/ J. Nicholas Ellis
                                                       J. Nicholas Ellis
                                                       N.C. State Bar No.: 13484
                                                       301 Fayetteville St., Suite 1900
                                                       Raleigh, N.C. 27601
                                                       Telephone: 919-782-2907
                                                       Fax: 919-783-1075
                                                       Email: jnellis@poynerspruill.com
                                                       Attorneys for Sheriff Baker

                                         8
              Case 5:20-cv-00123-FL Document 28 Filed 03/02/21 Page 8 of 9
                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, pursuant to the provisions of Rule 5 of the Federal

Rules of Civil Procedure, that the foregoing was electronically filed with the Clerk of Court using

the CM/ECF system which will send notification of such filing to the following:

 Edward H. Green, III                              Raymond M. DiGuiseppe
 Coats & Bennett, PLLC                             The DiGuiseppe Law Firm, P.C.
 1400 Crescent Green, Suite 300                    4320 Southport Supply Road, Suite 300
 Cary, NC 27518                                    Southport, NC 28461
 Egreen3@coatsandbennett.com                       law.rmd@gmail.com

 Adam Kraut
 Firearms Policy Coalition
 1215 K Street, 17th Floor
 Sacramento, CA 95814
 akraut@fpclaw.org


       This the 2nd day of March, 2021.



                                             POYNER SPRUILL LLP


                                             By:     /s/ J. Nicholas Ellis
                                                     J. Nicholas Ellis
                                                     N.C. State Bar No.: 13484
                                                     301 Fayetteville St., Suite 1900
                                                     Raleigh, N.C. 27601
                                                     Telephone: 919-782-2907
                                                     Fax: 919-783-1075
                                                     Email: jnellis@poynerspruill.com
                                                     Attorneys for Sheriff Baker




                                      9
           Case 5:20-cv-00123-FL Document 28 Filed 03/02/21 Page 9 of 9
